DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction is withdrawn because it is considered that all elements of the process of claim 1 are included in the process of claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baud (2003/0150384) and alternatively in view of Kudo (2015/0283651).
Baude taches a method for producing a vapor deposition mask comprising:
- preparing a vapor deposition mask having an opening, see Figs. 9a and b and related text, particularly [0040-44],
- retaining part of the mask by a retainer- see retainers 95,
- stretching the mask outwardly by the retainer – see, per the text, that the retainers move along more than one axis in order to stretch the mask, and
- fixing, after stretching, the mask to a frame – see frame 90 – it would be understood per the process as described that the mask is fixed in some capacity after being stretched, as it would not be desirable to risk movement during a process (per MPEP 2144.01 it is proper to take into account both explicit and implicit teachings of a references), but, if it were determined that the mask is not necessarily fixed, the teachings of Kudo are applied in the alternative.  Kudo teaches a mask stretching process (Figs. 4A-C) and that the mask is fixed to the frame after stretching.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to attach the mask of Baude to the frame as Kudo teaches a mask making process including a stretching and that after stretching the mask is attached in order to secure it.  

	In regard to the mask being a resin mask, Baude teaches a polymeric mask [0038], this is held to meet the requirements of the resin as claimed – particularly wherein Baude teaches materials such as polyimide [0074] equivalently to instant application.  To the extent the ‘resin’ as claimed is not exactly equivalent to that polymer of Baude, it is noted that as per MPEP 2144.07 the selection of a known material for its intended is prima facia obvious without a showing of criticality.  In this case, to apply a resin specifically would have been an obvious selection wherein the prior art teaches polymers and both materials are widely known for mask formation.
	Regarding claim 7, Baude teaches a vapor deposition process [0024].
	
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In regard to claims 3 and 5, while there are teachings of masks removably attached to a frame, see Landgraf (2009/0260566), but no specific motivation to place, remove and then reset the mask in combination with the claimed stretching steps.
	In regard to claims 4 and 6, the prior art does not teach or suggest the process including applying an auxiliary member wherein the member is pulled as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,043,974. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant claim 1 are addressed by claim 1 of ‘974, which is a narrower claim.  The other elements of instant claims 2-7 are addressed by claims 2-9 of ‘974.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715